Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2006

Abdelmessih v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4244




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Abdelmessih v. Atty Gen USA" (2006). 2006 Decisions. Paper 243.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/243


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIA L


                   UN ITED STATES COUR T OF APPEALS
                         FOR THE THIRD CIRCUIT
                               __________

                                 No. 05-4244
                                 __________

               PHILLIP M OUNIR ESKANDER ABDELM ESSIH

                                     Petitioner

                                      v.

             ATTO RN EY GEN ERAL O F TH E U NITED STA TES,

                                      Respondent

                                 __________

                       On Petition for Review from an
                  Order of the Board of Immigration Appeals
                           (Board No. A77 039 302)
                     Immigration Judge Eugene Pugliese

                                  _________

                  Submitted Under Third Circuit LAR 34.1(a)
                             September 15, 2006

           B efore: FU EN TES, FISHER and M cKAY, * Circuit Judges.

                           (Filed November 6, 2006)

                                 __________



      *
      The Honorable M onroe G. M cKay, United States Circuit Judge for the
Tenth Circuit, sitting by designation.
                            OPINION O F THE COURT
                                  __________
M cKAY, Circuit Judge.

      Petitioner is an Egyptian citizen who overstayed his visitor’s visa by a

period of seven years. In appropriate proceedings, he was ordered removed after

he admitted all relevant factual allegations against him and conceded

removability. In an attempt at avoiding removal, he requested asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”), all of which were denied by the Immigration Judge (“IJ”) and affirmed

by the Board of Immigration Appeals (“BIA”) without opinion. This appeal

challenges those denials.

      It is clear that we lack jurisdiction to review the IJ’s denial of Petitioner’s

asylum application because the application was filed more than one year after

Petitioner’s arrival in the United States. See IN A § 208(a)(3), 8 U.S.C. §

1158(a)(3). Our lack of jurisdiction applies both to the timeliness and to the

exception for “extraordinary circumstances,” which would excuse late filing. See

Tarrawally v. Ashcroft, 338 F.3d 180, 185 (3d Cir. 2003); see also Sukwanputra

v. Gonzales, 434 F.3d 627, 633-35 (3d Cir. 2006) (finding that Tarrawally

remains good law despite enactment of the R EAL ID Act).

      For a withholding of removal claim, the applicant must demonstrate a

“clear probability” of persecution if removed, INS v. Stevic, 467 U.S. 407, 413



                                           2
(1984); in other w ords, persecution must be more likely than not, id. at 430. To

qualify for protection under the CAT, the applicant must demonstrate that it is

more likely than not that he will be tortured if removed. Ayuk Ako Obale v.

Attorney Gen. of the United States, 453 F.3d 151, 161 (3d Cir. 2006). Our review

is limited to determining whether the IJ’s denial of these claims was supported by

substantial evidence.

      Petitioner testified at his immigration hearing that he sold cigarettes and

liquor in Egypt. He claimed that in 1994 he was threatened by members of the

Islam ic Jihad, w ho told him to stop selling alcohol and to convert to Islam. On

one occasion, he and his driver were beaten by Islamic Jihad members. Petitioner

reported this incident to the police, but they refused to take a report because he

was Christian. A doctor treated his injuries but did not write a report because he

was afraid to state that he had treated a Christian. In 1995, a man held a knife to

Petitioner’s neck and told him that he would be killed if he did not convert to

Islam. Petitioner agreed to convert, but then stalled the Jihadists for several

months until he was able to leave the country.

      The IJ concluded that Petitioner had not satisfied the standard for

withholding of removal or relief under the CAT. The IJ explained that Petitioner

did not provide medical evidence of injuries or any evidence of torture and that he

still has relatives who remain in Egypt unharmed. Further, Petitioner did not



                                          3
attempt to relocate in order to avoid the people who were threatening him. M ore

generally, the IJ found that Petitioner’s story was vague and fragmented,

suggesting that he was not telling the truth. After a thorough and careful review

of the record, we are satisfied that substantial evidence supported the conclusion

that Petitioner was not entitled to withholding of removal or relief under the CA T.




                                          4